2vvu63609 department of the treasury internal_revenue_service washington d c uniform issue list jun t epr pa’ ts commissioner tax_exempt_and_government_entities_division legend taxpayer a ira x amount a company a dear this is in response to your request dated and correspondence dated waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ in which you request a as supplemented by the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a who was born on represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to taxpayer a’s medical_condition and treatments which impaired his ability to accomplish a timely rollover further taxpayer a represents that amount a has not been used for any other purpose taxpayer a opened ira x with company a in march of with funds transferred from another simplified_employee_pension sep account in november taxpayer a filed a claim with the nasd against company a for mismanagement of his account in august of the litigation was concluded company a closed ira x on or about date and on or about date it mailed a check for the balance of the ira x account to taxpayer a in taxpayer a was hospitalized on date and underwent heart surgery in on date taxpayer a was in the hospital until date after which he was transferred to a paramedical facility for recuperation and therapy which lasted from date until date upon release from the facility he returned to his home in page 20uvu63609 it has been represented that taxpayer a did not receive the check from company a until his return to that taxpayer a was not informed that the forced closing of the account constituted a taxable_distribution until he received a substitute form_1099 from company a in february in december additionally it has been represented based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a from ira x with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual page subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by his medical_condition which required an extended stay in a hospital and in a paramedical facility therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of an amount not to exceed amount a into an ira described in code sec_408 will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a we page if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra‘t sincerely yours joe i - ' employee_plans enclosures deleted copy of ruling letter notice of intention to disclose
